Citation Nr: 0024522	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  96-39 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from December 1972 to December 
1977.  This matter comes to the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied entitlement to a total disability rating 
based on individual unemployability.  The veteran perfected 
an appeal of that decision.

In the February 1996 rating decision the RO confirmed the 
20 percent rating assigned for the low back disability; the 
10 percent ratings assigned for the left and right knee 
disabilities, respectively; the 10 percent ratings assigned 
for hypertension and tinnitus, respectively; and the non-
compensable rating assigned for hearing loss.  The RO found 
that the veteran did not meet the percentage requirements for 
a total disability rating based on individual 
unemployability, pursuant to 38 C.F.R. § 4.16(a) (1999).  The 
RO also found that his case did not present an unusual factor 
of disability that rendered him incapable of securing or 
maintaining substantially gainful employment to warrant 
referral of the case to the Director of the Compensation and 
Pension Service in accordance with 38 C.F.R. § 4.16(b) 
(1999).

This case was previously before the Board in July 1998, at 
which time it was remanded to the RO for additional 
development and re-adjudication.  Although the RO provided 
the veteran a VA orthopedic examination as requested in the 
July 1998 remand, the examiner did not provide sufficient 
information for determining the veteran's entitlement to a 
total disability rating.  The Board finds, therefore, that an 
additional remand is required.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (the veteran is entitled to compliance with 
the Board's remand instructions as a matter of law).


FACTUAL BACKGROUND

The veteran's service medical records show that he began 
complaining of knee pain in May 1975, which was variously 
assessed as bursitis, patellar-tendon syndrome, chronic 
chondromalacia, and "jumpers knee."  The report of a July 
1977 orthopedic evaluation indicates that he reported having 
pain in the inferior poles of both patellae since 1973.  
Examination at that time showed tenderness in the inferior 
pole of both patellae with small palpable nodules, minimal 
patellar grading, a normal gait, and almost full range of 
motion.  X-ray studies were within normal limits.  An 
orthopedic evaluation in November 1977 resulted in the 
conclusion that he did not have any significant disease in 
either knee, in the absence of any objective evidence of 
pathology, but that his symptoms were consistent with mild 
chondromalacia.  He was released to full duty with a 
recommendation that his complaints not be treated with any 
invasive work up, surgical procedure, or special orthopedic 
appliance.  He was found suitable for world-wide service with 
a limited profile for a non-disabling knee abnormality.

The service medical records are silent for any complaints or 
clinical findings pertaining to the low back.  On separation 
from service in November 1977, the back and both knees were 
found to be normal on examination.

During a January 1978 VA examination the veteran stated that 
he had injured his back when his knee gave way, causing him 
to fall.  He asserted that his knees and back condition were 
both related to service.  He also stated that he felt as if 
the bursitis in his knees had spread throughout his "whole 
entire body," and that he got very nervous at times.  He also 
reported having pain in the chondrocostal cartilage 
throughout the rib cage.  He complained of having pain in the 
low back for the previous two years.

On examination he walked with a limp on the right with the 
assistance of a cane.  There was swelling of both 
infrapatellar bursae and pain on palpation of the medial and 
lateral joint lines of both knees, but no other knee 
abnormalities.  Examination also revealed moderate spasm of 
the lumbar paravertebral muscles, but no other spine 
abnormalities.

Prior to completion of X-ray studies the examiner provided 
diagnoses of arthritis of both knees with infrapatellar 
bursitis, bilateral; arthritis of multiple joints, 
lumbosacral, both ankles, and left elbow, mild; and 
osteochondritis of the costochondral cartilage and ribs 
(Tietze's syndrome).  The X-ray studies of the chest and 
lumbosacral spine revealed no abnormalities, and an X-ray 
study of the sternum and ribs showed that all bony structures 
were normal.  The X-ray study of the knees showed some 
hypertrophic bony spurring projecting from the margins of the 
patellae and possible chondromalacia, but no other 
abnormalities.

In a February 1978 statement, and in numerous statements 
received thereafter, the veteran claimed to be totally 
disabled due to injuries that he incurred in service.  Based 
on the service medical records and the January 1978 
examination report, in a June 1978 rating decision the RO 
granted service connection for arthritis of multiple joints 
with Tietze's syndrome of the ribs, which was rated as 
60 percent disabling; hypertension, rated as 10 percent 
disabling; and bilateral hearing loss, rated as non-
compensable.  In a July 1978 rating decision the RO also 
granted service connection for tinnitus, rated at 10 percent.

Beginning in June 1979 and on numerous occasions thereafter 
the veteran claimed entitlement to compensation benefits for 
various medical and financial problems, all of which he 
attributed to military service.  He has claimed to have a 
skin disease, eye problems, chest pain, bad knees, a bad 
back, gastrointestinal problems, ear problems, urinary 
problems, headaches and dizziness, muscle disease, and 
problems with his feet.  He has stated that his numerous 
disabilities prevented him from working and caused serious 
financial difficulties.  He has on several occasions 
indicated that an increase in compensation was warranted 
because of his outstanding financial obligations.

In conjunction with a November 1982 VA examination he 
repeated a number of the above-listed complaints and also 
stated that he had developed a rare muscle disease that badly 
weakened him.  He reported having developed pain in the 
knees, ankles, feet, head, back, elbows, and hands during 
service, which is not supported by the contemporaneous 
evidence.  He stated that his entire body became weak if he 
did not wear knee braces.  The examiner noted that he had 
undergone orthopedic and neurological work ups that had not 
resulted in any new diagnoses.  The physical examination 
revealed no abnormalities, with the exception of limited 
motion of the knees due to pain.  The examiner observed him 
walking and moving about without any apparent difficulty.  X-
ray studies showed slight degenerative arthritic changes in 
both knees.  The examiner provided the relevant diagnosis of 
chronic arthritis of multiple joints, by history, with 
clinical evidence pertaining only to the knees.

In a December 1982 rating decision the RO reduced the 
disability rating for arthritis of multiple joints from 60 to 
20 percent, based on X-ray evidence of arthritis in two or 
more major joints with exacerbations in accordance with 
Diagnostic Code 5003.  38 C.F.R. § 4.71a.

VA treatment records indicate that in July 1982 the veteran 
complained of pain all over his body and weakness in the arms 
and legs.  Following diagnostic testing his complaints were 
variously assessed as polyneuropathy, polymyositis, or 
polymyopathy.  With the exception of some weakness in the leg 
muscles, no abnormalities were found on objective 
examination.  An electromyogram (EMG) in February 1983 showed 
evidence of neuropathy and a biopsy of the right biceps was 
consistent with a very mild old denervation.  He was found to 
be in reasonably good physical condition, with no treatment 
required.

Subsequent VA treatment records show that the polymyositis 
was stable, and a July 1984 notation indicates that the 
veteran had myopathy that had not progressed since his 
hospitalization in February 1983, and that no treatment was 
needed.  He also complained of low back pain and was found to 
have significant muscle spasm, for which physical therapy was 
initiated.  In July 1984 he reported having been involved in 
a motor vehicle accident and complained of pain from his neck 
to his low back.  Examination revealed that he was very well 
muscled and in no apparent distress, with no evidence of 
muscle spasm.  Although he reported that he was unable to 
bend, he had normal range of motion in the neck and back on 
examination.  An X-ray study of the cervical and lumbar spine 
revealed no abnormalities.  He was provided physical therapy 
for his back that was discontinued in August 1984 because the 
therapist determined that his complaints of pain were 
questionable.

In July 1986 the veteran complained of having pain all over, 
and the treating physician noted that he had a questionable 
diagnosis of polymyositis.  Examination showed him to be a 
muscular adult male who appeared to be in an excellent state 
of health.  He had full range of motion in all joints, there 
was no evidence of muscle atrophy, no crepitus in any joint, 
and no effusion.  An EMG and nerve conduction study (NCS) in 
September 1986 showed no abnormality, with the exception of 
possible early carpal tunnel syndrome.

The treating physician noted in December 1986 that the 
veteran had been followed for several years for "proximal 
weakness."  At that time he complained of low back pain.  
Examination revealed normal muscle tone and bulk and no 
evidence of muscle tenderness, except for the paraspinal 
muscles.  Muscle strength was 5/5 except for one muscle that 
was 4/5 bilaterally.  The veteran was able to rise from the 
floor, sensation and deep tendon reflexes were intact, and 
the examiner noted that an EMG and NCS were normal.  The 
physician provided a diagnosis of mild lower extremity 
proximal weakness, etiology unknown, with no evidence of 
neuropathy, clinically stable; and chronic low back pain.

In April 1987 the veteran complained of burning pain all over 
his body, for which he wanted compensation.  In May 1987 he 
reported being able to work only four hours a day as a bus 
driver due to back pain, pain in the right foot due to 
arthritis, headaches, and stomach discomfort, and stated that 
he needed disability compensation in order to pay his bills.  
The treating physician at that time stated that an X-ray 
study had confirmed his impression that the veteran had 
incurred a compression fracture at T8-T9.  The remainder of 
the spine was normal, except for a questionable spot on the 
T12-L1 vertebrae.

In June 1987 a VA neurologist noted that the veteran was 
quite muscular, but that he seemed to be much weaker than he 
should be.  In August 1987 he complained of weakness but the 
physician found that he was well-muscled and quite strong 
except for the hip flexors, which were 4+/5.  An EMG in 
August 1987 revealed no evidence of neuropathy, 
radiculopathy, or myopathy.

During a September 1987 VA examination the veteran reported 
having severe lumbar spasm and pain following the July 1984 
motor vehicle accident.  Examination showed marked 
paravertebral muscle spasm and limited motion to 40 degrees 
of flexion.  An X-ray study was shown to be normal.

In March 1988 the veteran requested VA to provide him with an 
electric hospital bed due to chronic low back pain.  At that 
time it was determined that he had full range of motion in 
all joints, full strength throughout, intact deep tendon 
reflexes and sensation, and that he was independent in the 
activities of daily living.  His request for the electric 
hospital bed was denied.  In September 1988 the treating 
physician stated that the veteran spent much of his time 
seeking increased compensation.

During a March 1989 VA examination the veteran reported a 
large and varied list of symptoms pertaining to all of his 
numerous claimed physical impairments.  The examiner noted 
that he walked with a normal gait before the examination 
began, but that during the examination he complained of pain 
and stiffness.  On examination the flexion of the lumbar 
spine was limited to 45 degrees due to complaints of pain, 
with lateral bending to 30 degrees in either direction with 
no evidence of muscle spasm or tenderness.  The examiner 
stated that examination of the upper extremities was 
accompanied by stiffness and muscle rigidity, only part of 
which was involuntary.  The range of motion of all joints in 
the lower extremities was normal, although the veteran 
complained of pain with motion of the right hip.  

On neurological examination there was good strength in the 
upper extremities and what the examiner described as a 
ratchety, non-physiological lack of motility in the lower 
extremities that appeared to be functional.  There was 
tenderness in the lower lumbar region and a positive 
Lasegue's sign at 35 degrees bilaterally, more prominent on 
the left.  Following the neurological examination the 
neurologist provided diagnoses of chronic cervical 
spondylosis without radiculopathy or myelopathy; and chronic 
low back syndrome with mechanical problems, decreased reflex 
and sensation, and normal strength.

An X-ray study of the knees in March 1989 showed mild 
osteoarthritic changes and prominent patellar spurring 
bilaterally.  The veteran also had minimal degenerative 
spondylosis of the lumbosacral spine.

The veteran presented evidence showing that he received 
chiropractic treatment in 1989 with diagnoses of L5-S1 disc 
herniation, multiple subluxation complexes of the lower 
cervical and lumbar spine, cervical cranial syndrome, chronic 
cervical sprain/strain, and chronic lumbar sprain/strain.  
The evidence indicates that the veteran again injured his 
lumbar spine in March 1989 in a slip and fall accident.  In a 
June 1989 report the chiropractor stated that the veteran 
should discontinue his employment as a bus driver due to his 
tendency to become dizzy on rotating his head due to the 
cervical spine injury.

VA treatment records indicate that in December 1989 the 
veteran reported having a herniated disc in his low back due 
to a motor vehicle accident, for which he had obtained 
chiropractic treatment.  He also reported having stopped work 
due to low back pain.  The physical examination was negative 
for any objective findings, but the physician provided a 
diagnosis of degenerative disc disease.  An X-ray study in 
January 1990 was shown to be normal.

In an April 1990 report the chiropractor stated that the 
veteran had again injured his cervical and lumbar spine in a 
December 1989 motor vehicle accident.  The chiropractor also 
found that the veteran had narcolepsy due to cerebral 
ischemia.

In conjunction with an August 1990 VA examination the veteran 
complained of having pain in both knees for the previous 
25 years that was worse on physical exertion and jumping.  He 
also complained of posterior cervical, dorsal, and lumbar 
pain that was worse with exertion and with bending and 
lifting.  On examination the physician found that he was well 
developed and muscular, that he walked without a limp, and 
that he was able to disrobe without any gross manifestations 
of pain or loss of motor power.  He repeatedly complained of 
pain in whatever area was being examined.  He was able to 
flex the lumbar spine to 80 degrees and bend laterally to 
20 degrees bilaterally, with no evidence of muscle spasm or 
tenderness.  A neurological examination revealed no evidence 
of any abnormalities, with the exception of mild reduction in 
the range of motion of the neck.

A computerized tomography (CT) scan of the cervical spine in 
July 1990 showed marked congenital and intervertebral 
foraminal stenosis at C4-C5, C6-C7, and 
C7-T1.  The veteran reported falling asleep four or five 
times a day, and the examiner noted that he fell asleep 
during the examination.

Multiple certifications by the veteran's chiropractor from 
March to December 1991 indicate that his ability to drive a 
bus was significantly limited due to narcoleptic attacks and 
brachio-plexus radiculitis.  In multiple reports the 
chiropractor also stated that his employment as a bus driver 
should be terminated due to narcoleptic attacks.  In an April 
1992 report the chiropractor stated that in December 1991 the 
veteran had re-injured his back and neck while a passenger on 
a bus.  That report was directed to the bus company.

An August 1991 VA psychological evaluation resulted in the 
conclusion that the veteran suffered a borderline impairment 
of mental ability due to psychological factors, including a 
personality profile that is often associated with conversion 
symptomatology.  A neurological evaluation in 1991 resulted 
in the conclusion that he did not have narcolepsy, based on 
the results of a sleep study, and no evidence of myelopathy 
was found in April 1993.  In June 1992 he was found to have 
fibromyalgia, but the location of the disorder was not 
disclosed.

A November 1992 report from a former employer indicates that 
the veteran's employment was terminated effective in December 
1992 because operations in his area of activity at the 
Homestead Air Force Base had been suspended due to the 
destruction caused by Hurricane Andrew.  The veteran claims 
to have been unable to maintain employment due to disability 
since 1992, although he received unemployment compensation 
and sought employment through 1993.

During a February 1993 VA examination the veteran reported 
having pain in the knees all the time that became more severe 
at night and with squatting.  His subjective complaints 
included tenderness within the joint space of both knees.  
Examination revealed no edema, no knee signs, good stability, 
no loss of normal joint architecture, no swelling, and no 
deformity.  Both knees had range of motion from zero to 
90 degrees.

On examination of the lumbar spine the examiner noted the 
loss of the normal lordotic curve, but no fixed deformities.  
There was spasm on motion of the spine and the range of 
motion was 80 degrees of flexion, extension to 20 degrees, 
lateral flexion to 25 degrees bilaterally, and rotation to 
the left and right of 25 and 30 degrees, respectively.  The 
examiner found that there was evidence of pain with flexion 
and rotation of the spine, but no evidence of neurological 
involvement.  The examiner provided diagnoses of discogenic 
disease at L5-S1 and degenerative joint disease of the spine, 
hips, and knees prior to completion of X-ray studies.  
Following the completion of diagnostic testing the examiner 
added the diagnoses of suspected systemic lupus 
erythematosus, Sjogren's disease, and scleroderma, none of 
which are supported by subsequent medical records.  An X-ray 
study of the knees showed moderate osteoarthritis of the 
bilateral knees, and an X-ray study of the lumbosacral spine 
revealed minor disc space narrowing at L5-S1, mild 
degenerative changes at L5 and the facets of L5-S1, and 
straightening of the normal lordotic curve of the spine.  
None of the diagnostic tests in the claims file show that a 
lumbar disc has herniated.

In a February 1993 report the veteran's chiropractor provided 
the opinion that the disease affecting the cervical spine, 
the thoracic spine, and the lumbar spine, including the knee 
joints, prevented the veteran from maintaining full-time, 
gainful employment.

In an April 1993 rating decision the RO re-designated the 
service connected arthritis of multiple joints as arthritis 
of the lumbar spine, rated as 20 percent disabling; arthritis 
of the right knee, rated at 10 percent; and arthritis of the 
left knee, also rated at 10 percent.  The combined rating for 
the musculoskeletal disabilities was, therefore, increased 
from 20 to 40 percent.

In conjunction with an October 1995 VA examination the 
veteran reported having daily pain in the knees and pain in 
the lumbosacral area.  He was able to walk two blocks without 
problems.  On physical examination the examiner found no 
evidence of deformity, effusion, or instability in the knees, 
and the range of motion of the knees was from zero to 
140 degrees.  The veteran was unwilling or unable to flex the 
spine more than 75 degrees or extend more than 10 degrees.  
Lateral flexion of the spine was to 25 degrees and rotation 
was to 30 degrees, bilaterally.  The examiner provided 
relevant diagnoses of chronic low back syndrome with muscle 
spasms; history of arthritis or arthralgias of both knees, to 
rule out degenerative changes.  X-ray studies showed mild 
degenerative changes in the knees and mild narrowing of the 
L5-S1 disc space with short pedicles and a narrowed canal 
throughout the lumbar spine.

VA treatment records and the reports of multiple VA 
examinations show that the veteran's hypertension is well 
controlled with medication, and that his hearing acuity is 
within normal limits.  The records also indicate that he has 
received ongoing treatment for severe degenerative arthritis 
of the feet and ankles, heel spurs, gastroesophageal reflux 
disease, bilateral carpal tunnel syndrome, degenerative joint 
and disc disease of the cervical spine with radiculopathy, 
and fibromyalgia, for which service connection has not been 
established.

In his April 1996 notice of disagreement the veteran claimed 
to be unemployable due to severe dizziness, low back 
problems, and osteoarthritis.  He stated that the dizziness 
with muscle spasms and throbbing back pain caused faintness, 
a severe sense of imbalance, confusion, nausea, and 
disability.  In his August 1996 substantive appeal he 
reported having severe, exorbitant stabbing pain in the neck, 
shoulders, right wrist, lower back, hips, knees, elbows, and 
ankles.  He also complained of severe light-headedness, 
numbness on the left and right side, headaches, tingling in 
the hands and fingers, dizziness, major uncontrollable 
tinnitus, bursitis, swollen joints, severe foot spurs, 
myopathy, multiple osteoarthritis, Tietze's syndrome, 
multiple muscle spasms, intervertebral disc herniation, and 
hypertension.  He stated that he had to exercise two hours a 
day and sleep with a heating pad for two hours a day in order 
to alleviate muscle spasms, pain, and narcoleptic attacks.  
He stated that the herniated disc could immobilize him 
without warning, which caused all bodily functions to become 
inoperative.

In a September 1998 medical report a private physician 
indicated that the veteran was unable to perform even 
sedentary employment due to narcolepsy, hypertension, 
multiple arthritis, bursitis, myopathy, Tietze's syndrome, 
carpal tunnel syndrome, intervertebral disc problems, severe 
muscle spasms and cramps, and glaucoma.  Private treatment 
records from the physician show that he received treatment 
for severe degenerative joint disease, hypercholesterolemia, 
and hypertension, which was well controlled.

VA treatment records indicate that from June to October 1998 
the veteran complained of "total body pain," with pain in 
every joint and muscle spasms.  In April 1998 his physician 
certified that there was a severe limitation in his ability 
to walk due to an arthritic, neurological or orthopedic 
condition that was not otherwise described.  The 
certification was prepared so that he could obtain a parking 
sticker for the handicapped.  In August 1998 his treating 
physician noted that he walked without a limp and without any 
assistive device.  An X-ray study in October 1998 showed 
moderate to severe degenerative osteoarticular changes 
affecting L5-S1.

The report of a November 1998 psychiatric evaluation 
indicates that the veteran suffered from major depression and 
an anxiety disorder.  In a May 1999 report his private 
physician stated that he was totally disabled due to 
hypertensive vascular disease, hypercholesterolemia, 
gastritis, severe lumbalgia, osteoarthritis and arthralgias, 
severe physical exhaustion, severe burning and numbness in 
the extremities, and frequent narcoleptic attacks.

The veteran was provided an additional VA medical examination 
in February 1999 for the purpose of assessing the functional 
limitations resulting from his service-connected 
musculoskeletal disabilities.  In conjunction with that 
examination he reported having been given the diagnosis of 
Tietze's syndrome with back and bilateral knee involvement 
following his separation from service in 1977, which 
assertion is not supported by the evidence.  He stated that 
he had been unable to work due to pain in the back and knees, 
with difficulty bending or attempting to squat.  His major 
complaint pertained to pain in "involved" joints.  He 
reported having worn a lumbar brace and knee braces for many 
years.

He was wearing a brace for lumbar support.  When in the 
supine position he was unable to perform straight leg raising 
with the left leg due to pain in the hip.  He was able to do 
some straight leg raising with the right leg, which was 
limited due to pain in the lower back.  When in the standing 
position he was unable to do a bending maneuver or perform 
squats.  The examiner described his heel and toe rising as 
extremely poor.  He had zero degrees of lumbar flexion, 
10 degrees of lateral bending, and zero degrees of extension.  
He had "severe lower lumbar submotion."  There were no 
reflex, motor, or sensory defects and no muscle weakness in 
the lower extremities.  The examiner found evidence of 
gluteal atrophy and paralumbar spasm.

On examination of the knees the veteran was able to flex to 
90 degrees and extend the knees to five degrees short of full 
extension.  There was mild subpatellar crepitus and diffuse 
tenderness to palpation in both knees in the area of the knee 
capsule, but no instability or fluid in either knee.  The 
examiner provided the opinion that the veteran had severely 
debilitating knee function, with easy fatigability with 
exercise, but he did not provide the rationale for that 
opinion in terms of any objective criteria.  He stated that 
the veteran lacked at least 45 degrees of flexion in the 
knees and that the lumbar spine was lacking almost complete 
range of motion.  The examiner did not conduct any diagnostic 
testing in conjunction with the examination, nor is there any 
indication that he reviewed the evidence in the claims file 
prior to rendering his assessment.  In addition, the examiner 
did not provide an opinion on whether the veteran's 
subjective complaints were supported by the severity of the 
documented pathology.

Documents received from the Social Security Administration 
(SSA) in December 1999 indicate that an Administrative Law 
Judge determined that the veteran was entitled to disability 
benefits from that agency based on a primary diagnosis of 
major depression and a secondary diagnosis of degenerative 
disc disease.  The RO obtained copies of the medical evidence 
upon which SSA relied in granting entitlement to disability 
benefits.  In addition to VA treatment records, those records 
include the report of a December 1996 medical evaluation.  In 
that report the examiner stated that the veteran walked into 
the office normally, without any gait disturbance, muscle 
atrophy, or weakness, or the use of an assistive device.  He 
was able to rise from a chair and the examining table and 
walk on his heels and toes without difficulty.  On 
examination the veteran demonstrated full range of motion of 
the lower extremities without any evidence of weakness; 
strength was determined to be 5/5.  The dimensions of the 
lower extremities were equal, with no evidence of muscle 
atrophy.  The range of motion of the lumbar spine was 
60 degrees of flexion, zero degrees of extension, and 
10 degrees of rotation, bilaterally, which the examiner 
characterized as mild limitation of motion.  The neurological 
examination was within normal limits.  An X-ray study of the 
lumbosacral spine revealed minimal degenerative changes.

The examiner found that the physical findings were limited to 
a mild decrease in the range of motion, that there was no 
medical evidence of narcolepsy, and that the examination was 
essentially unremarkable.  He found that the veteran's blood 
pressure was under excellent control and that he was able to 
resume work in a position in which he did not have to perform 
heavy lifting or straining.

Private treatment records indicate that the veteran began 
receiving treatment for major depression prior to November 
1998.  He underwent a psychiatric evaluation in March 1999 in 
conjunction with his claim for Social Security disability 
benefits that resulted in a diagnosis of complaints of 
depression not otherwise specified, defined as an affective 
disorder.  The psychiatrist provided the opinion that the 
veteran would be difficult to employ because of his long-
standing adoption of a sick role.


REMAND

Evaluation of Arthritis of the Lumbar Spine and Bilateral 
Knees

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is noncompensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a noncompensable rating if flexion is limited to 
60 degrees, a 10 percent rating where flexion is limited to 
45 degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  
38 C.F.R. § 4.71a.  Diagnostic Code 5261 for limitation of 
extension of the leg provides a noncompensable rating if 
extension is limited to five degrees, a 10 percent rating if 
limited to 10 degrees, a 20 percent rating if limited to 
15 degrees, a 30 percent rating if limited to 20 degrees, a 
40 percent rating if limited to 30 degrees, and a 50 percent 
rating if limited to 45 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5292 for limitation of motion of the lumbar 
spine provides a 10 percent evaluation for slight limitation 
of motion, a 20 percent evaluation for moderate limitation of 
motion, and a 40 percent evaluation for severe limitation of 
motion.  

Arthritis of the lumbar spine is currently evaluated under 
Diagnostic Code 5003, which pertains to degenerative 
arthritis, with a parallel citation to Diagnostic Code 5295, 
which pertains to lumbosacral strain.  Arthritis of the 
bilateral knees is currently evaluated under Diagnostic Code 
5003 with a parallel citation to Diagnostic Code 5257, which 
pertains to other knee disabilities.  In accordance with 
Diagnostic Code 5003, the evaluation of the arthritis of the 
lumbar spine and knees should be based on limitation of 
motion, including any limitation of motion due to pain.

Unemployability

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  If the 
veteran is unemployable due to service-connected disability, 
and the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, the case should be submitted to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular rating.  38 C.F.R. § 4.16(b).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

The evidence indicates that the veteran may be unemployable 
due to his various physical and mental disabilities.  It is 
not clear from the evidence of record, however, whether he is 
unemployable due to his service-connected disabilities alone, 
which include arthritis of the lumbar spine and both knees, 
hypertension, hearing loss, and tinnitus.  In determining 
whether he is unemployable his non-service connected 
disabilities, which are numerous, cannot be considered.  
38 C.F.R. § 4.16(a).

The VA examiner in February 1999 found that the veteran had 
virtually no motion in the lumbar spine and severely 
debilitating knee function.  This assessment was based on the 
veteran's subjective responses during the examination.  The 
examiner did not perform any objective diagnostic tests, such 
as X-ray studies, there is no indication that the examiner 
reviewed the objective evidence contained in the claims file, 
and the objective evidence consisted only of the presence of 
lumbar muscle spasm and mild crepitus in the knees.  Given 
his psychological profile, his long history of seeking VA 
compensation benefits to alleviate his financial problems, 
and the difference in his functional limitations when 
casually observed versus when under examination, the Board 
finds that the veteran's assertions of the functional 
limitations resulting from his service-connected disabilities 
are not credible.  See Baldwin v. West, 13 Vet. App. 1 (1999) 
(the Board must analyze the credibility of the evidence).  

If the veteran submits a well-grounded claim for a total 
disability rating based on individual unemployability, VA 
cannot deny that claim without first obtaining a medical 
opinion on whether the veteran's service-connected 
disabilities preclude substantially gainful employment.  
Friscia v. Brown, 7 Vet. App. 294 (1994).  No such medical 
opinion has been obtained or requested.  For these reasons 
the Board has determined that an additional examination is 
required in order to objectively determine the severity of 
the service-connected disabilities and to obtain a medical 
opinion on the issue of the veteran's employability.  See 
Abernathy v. Principi, 
3 Vet. App. 461 (1992) (if an examination is insufficient, 
another must be obtained).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a back or 
knee disorder since June 1999.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his back and 
bilateral knee disabilities.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any diagnostic tests or studies, 
including X-ray studies, that are deemed 
necessary for an accurate assessment, and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should conduct a thorough 
orthopedic examination of the back and 
knees and provide a diagnosis of any 
pathology found.  If the examiner finds 
that the veteran has degenerative disc 
disease, the examiner should provide an 
opinion on whether that disorder is 
related to arthritis of the lumbar spine, 
for which service connection has been 
established.

In examining the back the examiner should 
be asked to specify whether the 
examination revealed any evidence of 
sciatic neuropathy, with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc.  If a neurological 
examination is needed in order to make 
this determination, that examination, 
including any relevant diagnostic 
testing, should be conducted.  The 
examiner should also determine the range 
of motion of the lumbosacral spine, 
including the specific limitation of 
motion due to demonstrated pain.

The examiner should also be asked to 
specify whether the examination revealed 
any evidence of muscle spasm, loss of 
lateral spine motion in the standing 
position, listing of the spine to one 
side, positive or negative Goldthwaite's 
sign, limitation of forward bending in 
the standing position, osteoarthritic 
changes or narrowing or irregularity of 
joint spaces, or any abnormal mobility on 
forced motion.

In examining the knees the examiner 
should document any limitation of motion, 
including any specific limitation of 
motion due to demonstrated pain, 
expressed in terms of full extension 
being zero degrees.  The examiner should 
also describe any subluxation or 
instability, crepitance, or locking.  

The examiner should also describe any 
functional loss pertaining to the back or 
knees, including the inability to perform 
normal working movements of the joints 
with normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should also be asked to evaluate 
any functional loss due to pain or 
weakness, and to document all objective 
evidence of those symptoms, including 
muscle atrophy.  In addition, the 
examiner should provide an opinion on the 
degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use and not limit 
his/her evaluation of disability to a 
point in time when the symptoms are 
quiescent.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  

Based on the evidence of record and sound 
medical principles, the examiner should 
provide an opinion on whether the 
veteran's complaints of pain and any 
demonstrated limitation of motion are 
supported by the objective evidence of 
knee and lumbar spine pathology.  The 
examiner should also provide an opinion 
on whether the veteran's service-
connected arthritis of the lumbar spine 
and bilateral knees preclude him from 
performing substantially gainful 
employment.  That assessment should not 
be based on the veteran's subjective 
complaints alone.  The examiner should 
provide the complete rationale for all 
opinions given.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  Stegall , 11 Vet. App. at 268.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to a total disability rating 
based on individual unemployability.  In 
making that determination the RO should 
evaluate the service-connected 
disabilities under the appropriate 
diagnostic codes with consideration of 
any credible evidence pertaining to 
limitation of motion due to pain.  If 
that analysis results in a finding that 
the veteran's service-connected 
disabilities meet the percentage 
requirements of 38 C.F.R. § 4.16(a), the 
RO should then determine whether the 
veteran is unable to maintain 
substantially gainful employment due to 
service-connected disabilities.  If the 
RO determines that the service-connected 
disabilities do not meet the percentage 
requirements of 38 C.F.R. § 4.16(a), but 
the VA physician indicates that the 
veteran is unemployable due to his 
service-connected disabilities, the RO 
should refer the case to the Director of 
the Compensation and Pension Service for 
extra-schedular consideration.

If any benefit requested on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. W. Fabian 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


